Order entered November 1, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00831-CV

    MERITAGE HOMES OF TEXAS, L.L.C. D/B/A MONTEREY HOMES, Appellant

                                               V.

                              JU-AN RUAN, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-00490

                                           ORDER
       We GRANT appellees’ October 30, 2013 unopposed second motion for an extension of

time to file a brief. Appellees shall file their brief on or before December 2, 2013. We caution

appellees that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE